Citation Nr: 0731054	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been secured to reopen 
a claim for service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant & the appellant's daughter



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
declined to reopen a service connection claim for cause of 
the veteran's death.  The RO issued a notice of the decision 
in March 2003, and the appellant timely filed a Notice of 
Disagreement (NOD) in August 2003.  Subsequently, in October 
2004 the RO provided a Statement of the Case (SOC), and the 
appellant timely filed a substantive appeal.

On appeal in July 2006 the Board also declined to reopen the 
claim for want of new and material evidence.  The appellant 
thereafter timely appealed this adverse decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an Order in February 2007 vacating and remanding 
the Board's decision.  In this Order, which incorporated the 
parties' Joint Motion for Remand (JMR), the Court instructed 
the Board to employ a pre-2001 version of 38 C.F.R. § 3.156 
pertaining to the new and material evidence standard and 
further indicated that the Board had improperly made findings 
about the credibility of the evidence that the appellant had 
submitted in her effort to reopen the claim with new and 
material evidence.  Thereafter, in April 2007 the Board 
remanded the case to afford the appellant an opportunity to 
partake in a Board hearing.

The appellant requested a videoconference hearing on this 
matter, which was held in August 2007 where the veteran 
presented as a witness before the undersigned acting veterans 
law judge.  A transcript of the hearing is of record.

Additionally, the appellant submitted a request to advance 
her case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c), which was granted in September 2007.


FINDINGS OF FACT

1.	The RO denied the appellant's service connection claim for 
cause of the veteran's death in a September 1999 decision; 
the appellant did not appeal that decision.

2.	The evidence submitted since the September 1999 decision 
consists of a March 2003 private medical opinion by Dr. H. 
addressing the nexus between the veteran's death and his 
allegedly service connected disabilities; this medical 
record is new and material.   

3.	The veteran's death certificate indicates that he died in 
March 1982 with the immediate cause listed as coronary 
occlusive disease due to atherosclerotic cardiovascular 
disease with a contributory cause of gastrointestinal 
obstruction.

4.	During his life time, the veteran was not service 
connected for any disability, but his service medical 
records (SMRs) suggest that he had high blood pressure 
upon his entry to service and blood pressure at the high 
end of normal on service discharge; the totality of the 
evidence renders it at least as likely as not that the 
veteran had chronic high blood pressure during service, 
which continued after service discharge.

5.	A private medical opinion by Dr. H. indicates that the 
veteran's hypertension contributed to his death.


CONCLUSIONS OF LAW

1.	The September 1999 RO decision that denied the appellant's 
service connection claim for cause of the veteran's death 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
September 1999 RO decision is new and material, the claim 
for service connection for cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 3.156(a) (2007).

3.	Service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with a 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the appellant, finding that she has offered new and 
material evidence to reopen her service connection claim for 
cause of death and granting the claim on the merits, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  


II. New & Material Evidence

a. Law & Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the appellant filed her March 2001 claim 
that is the subject of this appeal before August 29, 2001, 
the effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001"); 66 Fed. Reg. 
45620, 45620 (Aug. 29, 2001) (stating that "The amendment to 
38 C.F.R. § 3.156(a) . . . appl[ies] to any claim to reopen a 
finally decided claim received on or after August 29, 
2001").  Accordingly, the pre-2001 amended version of 38 
C.F.R. § 3.156(a) controls in the present case.  

Under the pre-August 2001 version of the regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000).   "Material" evidence is "'relevant to and 
probative to the issue at hand'" and must be of  
"'sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.'"  Fluker v. Brown, 5 Vet. App. 296, 298 
(1993), quoting Sklar v. Brown, 5 Vet. App. 140, 145 (1993).  
In determining whether new and material evidence exists, the 
Board must presume the credibility of the evidence.  Id., at 
298.  In addition, "[i]n order to warrant reopening a 
previously and finally disallowed claim, the newly presented 
or secured evidence . . . must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. West, 9 Vet. App. 273, 284 (1996) (Emphasis added).  That 
is, "the newly presented evidence need not be probative of 
all elements required to award the claim . . . but need be 
probative only as to each element that was a specified basis 
for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 



b. Analysis
The appellant submitted a claim for service connection for 
cause of the veteran's death, which the RO denied September 
1999.  The RO at this time apprised the appellant of her 
appellate rights, but she did not thereafter submit an NOD 
with that determination.  As such, the Board determines that 
the September 199 RO decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c).  The 
Board, therefore, lacks jurisdiction to entertain the 
veteran's March 2001 claim for service connection relating to 
cause of the veteran's death, unless, pursuant to 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a), she supplies new and 
material evidence with respect to this claim.   

In the instant case, the post-September 1999 record reveals 
the submission of a private medical report by Dr. H., as well 
as other evidence and statements by the appellant.  In his 
medical report, Dr. H. opined that the veteran's death-
causing maladies had been aggravated by his allegedly service 
connected disorders, to include hypertension.  Without 
assessing the credibility of this report, the Board 
determines that this evidence qualifies as "new" because it 
did not exist during or prior to the September 1999 RO 
decision, and it is neither cumulative nor redundant of 
evidence already of record, as it offers a new and 
alternative perspective on how any service connected 
disorders may have contributed to the veteran's death-causing 
illnesses.  This report qualifies as "material," as it 
relates directly and substantially to the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In light of this evidence, therefore, the Board 
reopens this claim.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  Part 
III addresses this issue.

III. Service Connection for Cause of Death

a. Law & Regulations

Service Connection
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  The Court has held that "[f]or service connection to 
be awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include 
hypertension, among others.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims relating to veterans' benefits.  An 
appellant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

b. Analysis

Factual Background
The veteran's Report of Physical Examination for Enlistment 
reflects that he had a blood pressure of 130/90, and his 
Report of Physical Examination for Separation denotes a blood 
pressure of 130/84.  

A VA Request for Information dated May 1960 indicates that 
the veteran received some sort of medical treatment during 
service in Germany in 1944.  

In an April 1961 VA medical report, the veteran was diagnosed 
with hypertension.  This report also indicates that the 
veteran had received an earlier diagnosis of this disorder in 
1951.      

As reflected in a January 1964 VA examination report, the 
veteran had frozen feet during service and did not have any 
friends.  At this time, he also continued to have high blood 
pressure.  A February 1964 VA medical report contains a 
diagnosis of schizophrenic reaction, paranoid type, as well 
as mild hypertension, among other maladies.  An August 1968 
VA medical report confirmed the same psychiatric diagnosis.     

The veteran died in March 1982, and the death certificate 
lists the immediate cause as coronary occlusive disease due 
to atherosclerotic cardiovascular disease, with a 
contributory cause of gastrointestinal obstruction.  

A private physician, Dr. H., submitted a letter in support of 
the appellant's claim in August 2003.  He indicated that he 
had reviewed the veteran's medical records, and based on this 
data, Dr. H. concluded that the veteran had hypertension at 
an early age and that this hypertension, among other 
disorders, contributed to his death.   

At her July 2005 Travel Board hearing, the appellant 
indicated that she had provided Dr. H. with the veteran's 
medical records.  July 2005 Hearing Transcript at 4-5.  She 
noted that Dr. H. had informed her that the veteran's 
psychological disorders, such as schizophrenia and post-
traumatic stress disorder (PTSD) led to the veteran's heart 
disorder, which, in turn caused his death.  July 2005 Hearing 
Transcript at 8.  The appellant also testified that medics 
had related the veteran's PTSD to his active service and to 
his hypertension.  July 2005 Hearing Transcript at 9.  She 
confirmed that the veteran had suffered from high blood 
pressure after he left the military.  July 2005 Hearing 
Transcript at 15.    

At her August 2007 video conference hearing before the 
undersigned acting veterans law judge, the appellant, through 
her accredited representative, reviewed the testimony offered 
previously in July 2005.  August 2007 Hearing Transcript at 
3.    

Discussion 
The Board determines that the evidence weighs in favor of the 
appellant's claim.   First, as reflected in his 1941 SMR, the 
veteran had a blood pressure of 130/90, which suggests the 
presence of mild hypertension at service entry.  See 
Dorland's Illustrated Medical Dictionary 889 (30th ed. 2003) 
(indicating that range of hypertensive blood pressure spans 
140/90 to 200/110).  While the veteran's discharge 
examination report appears to indicate a slightly lowered, 
normal blood pressure of 130/84, this number still falls on 
the higher end of normal, and such medical evidence, coupled 
with the appellant's credible testimony of the veteran's 
continued high blood pressure after service as well as 
evidence that the veteran received continual treatment for 
hypertension after his discharge leads the Board to conclude 
that it is at least as likely as not that the veteran's 
hypertension was service connected.  See 38 C.F.R. § 
3.303(b). 

Having determined, for the purposes of this cause of death 
claim, that the appellant has established service connection 
for hypertension, the Board must now determine whether this 
disorder constituted to a principal or a contributory cause 
of the veteran's death.  The only medical opinion of record 
addressing such a causal relationship is the favorable 
opinion of Dr. H., who concluded, based on a review of the 
veteran's records, that "the cause of his death was in a 
large part aggravated by his military service-connected (VA) 
disabling condition," to include hypertension.  As such, 
because the medical evidence of record links the veteran's 
service connected hypertension to his death-causing 
disorders, service connection for cause of the veteran's 
death is granted.   



ORDER

As new and material evidence has been received, the service 
connection claim for cause of the veteran's death is 
reopened.

Service connection for cause of the veteran's death is 
granted. 



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


